      Case 2:17-cv-00198-DN Document 92 Filed 12/29/20 PageID.438 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    ME2 PRODUCTIONS, INC.,                                 MEMORANDUM DECISION
                                                           AND ORDER GRANTING IN PART
                             Plaintiff,                    AND DENYING IN PART MOTION
                                                           FOR DEFAULT JUDGMENT
    v.
                                                           Case No. 2:17-cv-00198-DN
    JOSETTE MORRIS, ET Al.,
                                                           District Judge David Nuffer
                             Defendants.


            Plaintiff ME2 Productions, Inc. seeks entry of default judgment, a permanent injunction,

and an award of attorney’s fees against Defendant Josette Morris. 1 Specifically, Plaintiff seeks

an award of $10,000 in statutory damages against Defendant; a permanent injunction enjoining

Defendant from directly or indirectly infringing Plaintiff’s copyright in the motion picture

Mechanic: Resurrection; and an award of costs and attorney’s fees. 2

            Plaintiff’s counsel in this case is the same as the plaintiff’s counsel in LHF Productions,

Inc. v. Gonzales et al., No. 2:17-cv-00103-DN (D. Utah). A complaint 3 and motion for default

judgment 4 were filed in Gonzales, which are substantively identical to those filed in this case. 5

The only relevant differences are: the named Plaintiff; the copyrighted work; and the named

defendants.



1
  Plaintiff’s Motion for Default Judgment, Permanent Injunction and Attorney’s Fees as to Certain Defendants
(“Motion”), docket no. 88, filed August 6, 2020.
2
    Id. at 2.
3
    Amended Complaint for Copyright Infringement and Jury Demand, ECF No. 81 in Gonzales, filed June 20, 2019.
4
 Plaintiff’s Motion for Default Judgment Permanent Injunction and Attorney’s Fees as to Certain Defendants, ECF
No. 96 in Gonzales, filed June 29, 2020.
5
    Amended Complaint for Copyright Infringement and Jury Demand, docket no. 78, filed June 17, 2019; Motion.
      Case 2:17-cv-00198-DN Document 92 Filed 12/29/20 PageID.439 Page 2 of 4




            On October 28, 2020, a Memorandum Decision and Order Granting in Part and Denying

in Part Motion for Default Judgment was entered in Gonzales (“Gonzales Memorandum

Decision and Order”). 6 Because this case and Gonzales are substantively identical, the Gonzales

Memorandum Decision and Order’s analysis, findings of fact, and conclusions of law 7 are

adopted in total and apply to Plaintiff’s Motion in this case.

            Defendant was served 8 with Plaintiff’s Complaint; failed to timely appear and respond;

and the Clerk has entered Defendant’s default. 9 A copy of the default certificate was mailed to

Defendant, but was returned as undeliverable. 10 In a prior ruling on Plaintiff’s Motion,

disposition regarding Defendant was deferred to allow time for Plaintiff to verify Defendant’s

address and file a change of address if appropriate. 11 Plaintiff has not since filed a change of

address regarding Defendant. Nevertheless, it is not Plaintiff’s burden to update an opposing

party’s address whenever that party moves. Defendant was served, failed to appear and respond,

and default has entered. Therefore, it is appropriate to now act on Plaintiff’s Motion regarding

Defendant.

            The factual allegations of Plaintiff’s Complaint, which are deemed admitted, 12

demonstrate that Defendant is liable for willfully infringing 13 Plaintiff’s copyright in the motion

picture Mechanic: Resurrection through use of BitTorrent protocols over the Internet. Therefore,



6
    ECF No. 101 in Gonzales, filed Oct. 28, 2020 (“Gonzales Memorandum Decision and Order”).
7
    Id. at 2-25.
8
    Proof of Service Declaration of Todd E. Zenger, docket no. 80, filed June 11, 2020.
9
    Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants, docket no. 86, filed July 31, 2020.
10
     Docket no. 89, filed August 10, 2020.
11
  Memorandum Decision and Order Granting in Part and Denying in Part Motion for Default Judgment, at 3, docket
no. 90, filed Nov. 12, 2020.
12
     Tripodi v. Welch, 810 F.3d 761, 764-65 (10th Cir. 2016).
13
     17 U.S.C. §§ 411(a), 501; La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177-1180 (10th Cir. 2009).



                                                                                                                      2
      Case 2:17-cv-00198-DN Document 92 Filed 12/29/20 PageID.440 Page 3 of 4




Plaintiff is entitled to entry of a default judgment against Defendant, which includes an award of

statutory damages 14 against Defendant and a permanent injunction 15 enjoining Defendant from

directly or indirectly infringing Plaintiff’s copyright. Plaintiff is also entitled to an award of its

costs and reasonable attorney’s fees. 16 But because an award of $750 in statutory damages

against Defendant is just under the circumstances, 17 rather than the $10,000 requested, Plaintiff’s

Motion 18 is GRANTED in part and DENIED in part.




14
     17 U.S.C. § 504(c).
15
     Id. § 502(a).
16
     Id. § 505.
17
     Gonzales Memorandum Decision and Order at 4-25.
18
     Docket no. 88, filed August 6, 2020.



                                                                                                         3
      Case 2:17-cv-00198-DN Document 92 Filed 12/29/20 PageID.441 Page 4 of 4




                                                 ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion 19 is GRANTED in part and DENIED

in part. Default judgment shall enter in favor of Plaintiff and against Defendant Josette Morris.

The default judgment shall include an award to Plaintiff of $750 in statutory damages against

Defendant Josette Morris and a permanent injunction enjoining Defendant Josette Morris from

directly or indirectly infringing Plaintiff’s copyright in the motion picture Mechanic:

Resurrection. Plaintiff is also entitled to an award of its costs and reasonable attorney’s fees, the

amount of which shall be determined by subsequent motion.

           IT IS FURTHER ORDERED that any motion for attorney’s fees must be filed within 14

days after the default judgement’s entry.

           The Clerk is directed to close the case.

           Signed December 29, 2020.

                                                 BY THE COURT


                                                 ________________________________________
                                                 David Nuffer
                                                 United States District Judge




19
     Docket no. 88, filed August 6, 2020.



                                                                                                        4
